Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TRUSTEES OF THE NORTHEAST CARPENTERS
HEALTH, PENSION, ANNUITY, APPRENTICESHIP and
LABOR MANAGEMENT COOPERATION FUNDS,          18 CV _____________
                                                 Petitioners, PETITION TO
                                                              CONFIRM AN
                          -against-                           ARBITRATION AWARD
 M.C.F. ASSOCIATES, INC.,

                                                Respondent.

       Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity, Apprenticeship

and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by and through

their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to Confirm an

Arbitration Award, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

New England Regional Council of Carpenters f/k/a the Northeast Regional Council of Carpenters

(“Union”) and M.C.F. Associates, Inc. (“Respondent”).

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.
Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 2 of 8 PageID #: 2



                                      THE PARTIES

       4.     Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds (the “ERISA Funds”) are employer and employee trustees of multiemployer

labor-management trust funds organized and operated in accordance with ERISA. The Trustees

are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. §

1002(21). The ERISA Funds maintain their principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       5.     Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund (the “Labor Management Fund”) are employer and employee trustees of a labor management

cooperation committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9).

The Labor Management Fund maintains its principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       6.     Respondent is a corporation incorporated under the laws of the State of New York.

At relevant times, Respondent was an employer within the meaning of section 3(5) of ERISA, 29

U.S.C. § 1002(5), and was an employer in an industry affecting commerce within the meaning of

section 501 of the LMRA, 29 U.S.C. § 142. Respondent maintains its principal place of business

at 1800 Bay Avenue, Pleasant, New Jersey 08742.

                              THE ARBITRATION AWARD

       7.     On or around November 4, 1996, Respondent entered into an agreement with the

United Brotherhood of Carpenters and Joiners of America (“UBCJA”). A copy of the UBCJA

Agreement is annexed hereto as Exhibit A.

       8.     Pursuant to the UBCJA Agreement, Respondent agreed to “comply with the

contractual wages, fringe benefits, hours and other working conditions established between the




                                            2
Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 3 of 8 PageID #: 3



UBCJA affiliates and the employers or recognized employer agencies in the localities in which the

Company does any work within the jurisdiction of the UBCJA. Payment of pension and/or health

and welfare contributions for an employee’s work in each locality shall be made to such funds and

in such amounts as are identified in the applicable collective bargaining agreement for that

locality…” See Ex. A.

       9.      The UBCJA Agreement provides that “[t]his Agreement shall [be] effective as of

the below execution date and shall remain in effect for three years from that date, and it shall

automatically renew itself for subsequent three-year periods unless written notice to terminate is

given by either party to the other by registered or certified mail not more than 90, and not less than

60, days prior to its expiration date of the expiration date of any subsequent renewal period.” Id.

       10.     Upon information and belief, neither the UBCJA nor the Respondent submitted

written notice to terminate the agreement. Accordingly, Respondent remains bound to the UBCJA

Agreement.

       11.     In addition, on or about February 22, 2002, Respondent entered into a collective

bargaining agreement with the Union covering the period May 2001 through April 2004 (“2001-

04 CBA”). A copy of the 2001-04 CBA is annexed hereto as Exhibit B.

       12.     The 2001-04 CBA states in relevant part “[a]ll provisions, conditions and terms of

this Agreement shall be retroactive to the 1st day of May, 2001 and shall expire on the 30th day of

April, 2004. The Agreement shall automatically be renewed from year to year thereafter, unless

modified or terminated by either party giving to the other party not less than sixty (60) days nor

more than one hundred and twenty (120) days written notice prior to the next termination date, of

its desire to modify or terminate this Agreement. In the event this Agreement is renewed, it shall




                                              3
Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 4 of 8 PageID #: 4



be deemed to contain all of the terms and conditions of the next succeeding Agreement as

negotiated between the Association and the Union.” See Ex. B, Section 28.

       13.      Further, as part of the collective bargaining agreement, Respondent agreed to

“recognize a single-multi employer collective bargaining unit through the Association. In such

case, each employer, by signing or agreeing to be bound by this Agreement thereby authorizes the

Association to act as its collective bargaining representative for all matters pertaining to this

Agreement and for subsequent negotiations, covering this multi-employer bargaining unit; and

thereby expresses its unequivocal intent to be bound by group rather than individual action in

collective bargaining, whether or not it becomes or remains a member of this Association.” See

supra Ex. C, at Recognition; see also Ex. B, Section 1.

       14.      Upon information and belief, neither Respondent nor the Union provided written

notice of the desire to modify or terminate the Agreement. Accordingly, Respondent was at all

relevant times bound to the collective bargaining agreement negotiated between the Union and the

Association. Copies of the relevant 2011-16 and 2016-19 collective bargaining agreements

(collectively, “CBAs”) are annexed hereto as Exhibit C and Exhibit D, respectively.

       15.      The CBAs require Respondent, inter alia, to make contributions to the Funds for

all Project Work performed on the Project. See Ex. B, Art. Sixteen § (a); Ex. C, Art. Sixteen § (a).

       16.      The CBAs further provide, inter alia, that “[t]he Employer shall be bound by and

shall comply with the agreements, declarations of trust, plans and/or regulations of the fringe

benefit funds, and the labor management cooperation committees, so designated.” Id.

       17.      The Trustees of the Funds established a Joint Policy for the Collection of

Delinquent Contributions (“Collection Policy”). A copy of the Collection Policy is annexed hereto

as Exhibit E.




                                             4
Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 5 of 8 PageID #: 5



        18.     The Collection Policy requires an employer to submit to a payroll audit upon

request by the Funds. It further provides that, “the Board of Trustees or Fund Director shall have

the discretion in determining which employers will be audited in each year.” Ex. E, Article 4.1.

        19.     Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the rate of 0.75% per month. Ex. E, Art. 2.1.D.

        20.     The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced and/or arbitration is

demanded. The amount of the liquidated damages shall be 20% of the delinquent Contributions.”

Ex. E, Art. 6.1.

        21.     Pursuant to the Collection Policy, Petitioners conducted an audit of Respondent

covering the period January 1, 2013 through September 30, 2017 in order to determine whether

Respondent had complied with its obligations under the CBAs.

        22.     The auditor determined Respondent failed to remit contributions in the amount of

$68,087.99.

        23.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Ex. E, Art. 2.3.

        24.     The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including without limitation, audit costs and

arbitration fees. Ex. E, Art. 6.3.

        25.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent




                                              5
Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 6 of 8 PageID #: 6



to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is annexed hereto as Exhibit F.

        26.     Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

August 7, 2018, determining said dispute (the “Award”). A copy of the Award was delivered to

Respondent. A copy of the Award is annexed hereto as Exhibit G.

        27.     The arbitrator found that Respondent was in violation of the terms of the CBA and

ordered Respondent to pay the Funds the sum of $109,857.99, consisting of a deficiency of

$68,087.99, interest of $20,603.95, liquidated damages of $13,617.99, audit costs of $5,848.45,

attorneys’ fees of $900, and the arbitrator’s fee of $800 pursuant to the CBA. See Ex. G.

        28.     Respondent has failed to abide by the Award.

        29.     The Award has not been vacated or modified and no application for such relief is

currently pending.

        30.     This petition is timely, as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

        31.     Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and Section 502(g) of ERISA, 29 U.S.C. § 1132(g). See also Ex. E,

Art. 6.2.

        32.     Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are annexed hereto

as Exhibit H.

        33.     I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and an associate at V&A. Since graduating law




                                              6
Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 7 of 8 PageID #: 7



school and being admitted to the New York State bar, I have handled the prosecution of numerous

ERISA collections actions. V&A billed my time at a rate of $225 per hour.

        34.      V&A billed the legal assistants’ time at a rate of $100 per hour for work performed

in connection with this action.

        35.      In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        36.      V&A’s total billings in this matter amount to $540 reflecting 2.4 hours of work.

See Ex. H.

        37.      In addition, V&A will also advance $475 in court filing fees and service fees upon

the filing of the instant petition.

        38.      Accordingly, Petitioners are entitled to recover $1015 in attorneys’ fees and costs

incurred in connection with this matter.

        WHEREFORE, Petitioners respectfully request that this Court:

              1. Confirm the Award in all respects;

              2. Award judgment in favor of Petitioners and against Respondent in the amount of

                 $109,857.99 pursuant to the Award plus interest from the date of the Award through

                 the date of judgment;

              3. Award judgment in favor of the Petitioners and against Respondent in the amount

                 of $1015 in attorneys’ fees and costs arising out of this petition; and

              4. Award Petitioners such other and further relief as is just and proper.




                                               7
Case 2:18-cv-05999-SJF-AYS Document 1 Filed 10/26/18 Page 8 of 8 PageID #: 8



Dated: New York, New York               Respectfully submitted,
       October 26, 2018
                                        VIRGINIA & AMBINDER, LLP

                                        By:    ___/s/         ____
                                               Nicole Marimon
                                               Charles Virginia
                                               40 Broad Street, 7th Floor
                                               New York, New York 10004
                                               Telephone: (212) 943-9080
                                               Fax: (212) 943-9082
                                               Attorneys for Petitioners




                                  8
